DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on April 19, 2022:
 	Claims 1-3, 5-11, and 27-34 are pending; and
	Claims 1, 5, 8, 27, and 34 have been amended.
 
Response to Arguments
3.	Applicant's arguments on pages 7-15, filed on April 19, 2022, have been fully considered and are persuasive. The rejection of claims 1-3, 5-11, and 27-34  has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-3, 5-11, and 27-34 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 27.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the second reflector having a single curvature and dimensioned to have a center of said single curvature of the second reflector at an axial point of the first reflector that is defined by said single laser cavity axis; multiple pump channels configured to deliver pumping energy to said single laser gain medium chip at respectively-corresponding multiple initial locations of a surface of said one laser gain medium chip in a fashion that allows for spatially- varying said multiple initial locations; and a first mechanism configured to cause, during the operation of the laser system, a change of , a) a first location from said multiple initial locations at the surface of the single laser gain medium chip, to which the pumping energy is delivered through a chosen first pump channel of the multiple pump channels, to a respectively-corresponding second location at said surface to which said pumping energy is delivered through said chosen first pump channel, and b) a second location from said multiple initial locations at said surface, to which the pumping energy is delivered through a chosen second pump channel of the multiple pump channels, to a respectively-corresponding fourth location at said surface to which said pumping energy is delivered through said chosen second pump channel, Page 2 of 15 QB\122170.00200\73547516.1Appl. No. 17/432,307 Date of Filing: 08-19-2021 Reply to Office Action of February 24, 2022 to generate a single output beam of laser radiation in a high-order Hermite- Gaussian transverse mode through said second reflector.”
Regarding claim 27, 
None of the cited prior arts discloses the claimed structural combination of independent claim 27, in particular having the limitation of “the second reflector having a single curvature and dimensioned to have a center of said single curvature of the second reflector an axial point of the first reflector at an axial point of the first reflector that is defined by said single laser cavity axis; Page 4 of 15 QB\122170.00200\73547516.1Appl. No. 17/432,307 Date of Filing: 08-19-2021 Reply to Office Action of February 24, 2022multiple pump channels, each of the multiple pumps channels configured to deliver pumping energy to the laser gain medium chip at a respectively-corresponding spatially-variable  location of a surface of the laser gain medium chip, to generate through said second reflector a single output beam of laser radiation in a high-order Hermite-Gaussian transverse mode, wherein a number of 


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828